(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
Por cuanto, la apelada solicita la desestimación del recurso, refi-riéndonos al legajo de sentencia y a la transcripción de evidencia ya radicados;
Por cuanto, en una moción de esa índole la parte apelada no ■debe limitarse a bacer una referencia en esa forma, sino que ha de ■exponer dentro de la moción misma las razones por las cuales pro-cede la desestimación del recurso por frívolo:
Por tanto, se declara no haber lugar a la moción solicitada y se ordena se señale el caso definitivamente para vista, no debiendo la apelada en este caso presentar nuevas mociones de desestimación por frivolidad.